 The A. S. Abell Company and Baltimore Typographi-cal Union No. 12. Case 5 ('A 7980June 28, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBIRS JENKINSAND PENELI.(On June 8, 1977. the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding. The Board found, in agreement withAdministrative Law Judge Thomas A. Ricci, that Re-spondent violated Section 8(a)(5) and (1) of the Actwhen in 1976 it bypassed the Charging Party. the col-lective-bargaining representative of Respondent'scomposing room employees, and dealt directly withits employees by offering and paving them, in returnfor their early retirement, pension and retirementbenefits exceeding those provided for in the appli-cable collective-bargaining agreement.' In addition.the Board adopted the Administrative Law Judge'srecommended Order which required Respondent, in-ter alia, to offer reinstatement to those employees un-lawfully induced to retire early and to provide back-pay.Thereafter, on January 9, 1979, the United StatesCourt of Appeals for the Fourth Circuit issued a deci-sion in which it granted enforcement to the Board'sOrder relating to the violations of Section 8(a)(5) and(I) of the Act.2In agreeing with the Administrative Law Judgeand the Board that Respondent's conduct violatedthe Act, the court noted that in fashioning a proposedremedy the Administrative Law Judge concluded thatthe measure of interim earnings would include thejudgments made to any employee by Respondent inthe form of preferred benefits under the pension plan,including any single or lump sum payments. How-ever, inasmuch as the Administrative Law Judge'sproposed Order, adopted by the Board, did not "ad-dress the issues of interim earnings and benefits inany definitive fashion" the court remanded the caseto the Board, and directed that the Board's Order beamended to provide: (1) specifically that paymentsreceived by employees who retired under the unlaw-fully altered early retirement scheme be included inthe measure of interim earnings for any of those em-230 NLRB 17 (1977).2 590 F.2d 554 4th Cir. 1979). Although the cases were argued separately.the court's decision enforced in like manner the Board's Order in this caseand its Order in The Baltimore News .4American Division. The Iearr (Corpora-tion, 230 NLRB 216 (1977). which involved the same issues.lHE A. S ABI-.l. COMPANYployees returning to work pursuant to the ofler ofreinstatement required in the Board's Order and (2)that if an employee who retired pursuant to the un-lawfully altered early retirement plant received bene-fits under the plan in excess of his gross hackpay hebe required to repay that excess amount to Respon-dent as a condition of his reinstatement.On March 9. 1979. the Associate Executive Secre-tary of the Board advised the parties that the! mightfile statements of position with respect to issues raisedby the remand. Thereafter, the General Counsel. theCharging Party, and Respondent filed statements ofposition. and Respondent filed a response to the Gen-eral C'ounsel's statement of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-memnber panel.In view of the court's remand in this proceeding.we shall modify our previous Order in accordancewith the court's opinion and directions.'ORD)ERPursuant to Section 10(c) of the National l.aborRelations Act, as amended. the National Labor Rela-tions Board adopts, as modified below. the Order pre-viously issued and hereby orders that the Respon-dents, The A. S. Abell Complany. Baltimore,Maryland. its officers. agents. successors, and assigns.shall take the action set forth in the AdminiistrativeLaw Judge's original recommended Order. as somodified:I. Add the following at the end of paragraph 2(a):"If a retired employee received payments pursuantto the above-mentioned early retirement plan whichexceed the amount of his gross backpay. said employ-ees shall be required to repay that excess amount toRespondent as a condition of his reinstatement pursu-ant to this Order."2. Add the following at the end of paragraph 2(h):"Interim earnings for an employee who was unlaw-fully induced to retire early but who desires to returnto work pursuant to this Order shall include an pay-ments received pursuant to the early retirementplan."3 In their respective statements of position. Ihe parties raised numnerlousquestions concerning the manner in which compliance with the Board's Or-der. as enforced by the court. is to he effectualed These matters should heresolved in the backpay proceeding which evidently has not el been init-ated b the Regional Director Sec. 102.52 of the Board's Rules anId Regula-tions, Series 8. as amended. Accordingly, we shall defer passing on thesematters until such time as the applicable h;lckpas procedure he beenexhausted See Sec 102 52 102,59 of the Board's Rules and RegulamionsSeries 8. as amended.243 NLRB No. 41171